This is an appeal by the defendants from an award by the department of labor and industry.
The plaintiff suffered an accidental injury to the index finger of his right hand, resulting in the loss of two-thirds of the distal phalange. It is conceded that the injury arose out of and in the course of his employment. The commission refused to approve a settlement agreement between the parties *Page 619 
and ordered a hearing, which resulted in an award in favor of the plaintiff as for the loss of one-half of the right index finger. It is the defendants' contention that the loss of two-thirds of the distal phalange is not the loss of one-half of the finger within the meaning of the statute (2 Comp. Laws 1929, § 8426); that the statute provides for the loss of a whole finger and for half a finger, but makes no provision for the loss of any other part, and that therefore in this case the plaintiff's right to compensation is for disability only, which was four weeks and five days.
The applicable portion of the statute provides for specific losses as follows:
"The loss of the first phalange of the thumb, or of any finger, shall be considered to be equal to the loss of one-half of such thumb, or finger, and compensation shall be one-half of the amounts specified."
It is conceded that plaintiff lost two-thirds of the distal phalange of his right index finger, leaving a good padding of flesh under the end of the finger, the nail bed intact and the nail regenerating. In awarding compensation for the loss of one-half of the finger, the commission laid down the rule that if a substantial or major portion of a phalange is lost, the whole phalange is lost within the meaning of the statute. There might be much merit in so holding if, in the schedule for loss of members, the statute had not definitely specified otherwise. It makes no provision for the loss of the substantial portion of the phalange. As was said in Packer v. Olds Motor Works,195 Mich. 497:
"The statute nowhere provides for the loss of a part of a phalange in its list of specified injuries and presumed disability arising therefrom." *Page 620 
In that case there was the loss of one-half of the distal phalange of the thumb. It only differs from the case at bar in that the claimant has lost two-thirds of the distal phalange of the index finger. In neither case was there such a loss as the statute specifies in its schedule. We are unable to distinguish them in principle. We think the question here is ruled byPacker v. Olds Motor Works, supra, and Adomites v. RoyalFurniture Co., 196 Mich. 498.
The award is reversed.
BUTZEL, C.J., and WIEST, POTTER, SHARPE, and FEAD, JJ., concurred with McDONALD, J.